Exhibit 99.1 THOMSON REUTERS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis is designed to provide you with a narrative explanation through the eyes of our management of our financial condition and results of operations. We recommend that you read this in conjunction with our interim financial statements for the three months ended March 31, 2013, our 2012 annual financial statements and our 2012 annual management’s discussion and analysis. This management’s discussion and analysis is dated as of April 29, 2013. About Thomson Reuters -We are the leading source of intelligent information for businesses and professionals. We combine industry expertise with innovative technology to deliver critical information to leading decision-makers. Through approximately 60,000 employees in over 100 countries, we deliver this must-have insight to the financial and risk, legal, tax and accounting, intellectual property and science and media markets, powered by the world’s most trusted news organization. We derive the majority of our revenues from selling electronic content and services to professionals, primarily on a subscription basis. Over the years, this has proven to be capital efficient and cash flow generative, and it has enabled us to maintain leading and scalable positions in our chosen markets. Within each of the market segments that we serve, we bring in-depth understanding of our customers’ needs, flexible technology platforms, proprietary content and scale. We believe our ability to embed our solutions into customers’ workflows is a significant competitive advantage as it leads to strong customer retention. Contents - We have organized our management’s discussion and analysis in the following key sections: · Overview – a brief discussion of our business; · Results of Operations – a comparison of our current and prior period results; · Liquidity and Capital Resources – a discussion of our cash flow and debt; · Outlook – our current financial outlook for 2013; · Related Party Transactions – a discussion of transactions with our principal and controlling shareholder, The Woodbridge Company Limited (Woodbridge), and others; · Subsequent Events – a discussion of material events occurring after March 31, 2013 and through the date of this management’s discussion and analysis; · Changes in Accounting Policies – a discussion of changes in our accounting policies and recent accounting pronouncements; · Critical Accounting Estimates and Judgments – a discussion of critical estimates and judgments made by our management in applying accounting policies; · Additional Information – other required disclosures; and · Appendices – supplemental information and discussion. We prepare our financial statements in accordance with International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB). This management’s discussion and analysis also includes certain non-IFRS financial measures which we use as supplemental indicators of our operating performance and financial position and for internal planning purposes. References in this discussion to “$” and “US$” are to U.S. dollars and references to “C$” are to Canadian dollars. In addition, “bp” means “basis points” and “na” and “n/m” refer to “not applicable” and “not meaningful”, respectively. Unless otherwise indicated or the context otherwise requires, references in this discussion to “we,” “our,” “us” and “Thomson Reuters” are to Thomson Reuters Corporation and our subsidiaries. Forward-looking statements - This management's discussion and analysis also contains forward-looking statements, which are subject to risks and uncertainties that could cause our actual results to differ materially from the forward-looking statements. Forward-looking statements include, but are not limited to, our expectations regarding: · General economic conditions and market trends and their anticipated effects on our business; · Our 2013 financial outlook; · Investments that we have made and plan to make and the timing for businesses that we expect to sell; and · Our liquidity and capital resources available to us to fund our ongoing operations, investments and returns to shareholders. For additional information related to forward-looking statements and material risks associated with them, refer to the section of this management’s discussion and analysis entitled “Cautionary Note Concerning Factors That May Affect Future Results”. 1 OVERVIEW KEY HIGHLIGHTS Our first quarter performance was consistent with our full-year expectations and we are pleased with the positive trajectory of the business as we begin the year. The external environment continues to be challenging, but we believe that it has improved compared to a year ago. In the first quarter of 2013, revenues from ongoing businesses increased 2% before currency(1). This performance reflected good growth from our Legal, Tax & Accounting and Intellectual Property & Science businesses, which was partially offset by a decrease in Financial & Risk’s revenues. ● Financial & Risk’s revenues decreased 1%. While the business continues to make significant progress, we do not believe that Financial & Risk will achieve revenue improvement in 2013 compared to 2012 due to the subscription nature of its business and the lag effect of 2012 negative net sales. However, the trend in Financial & Risk’s net sales performance continues to improve and the business is making tangible progress reducing its cost structure. ● Legal’s revenues rose 4% driven by acquisitions. Revenues from existing businesses were unchanged due to the timing of several contracts and a 2% decrease in print revenues. ● Tax & Accounting revenues increased 7%, of which 5% was from existing businesses. In particular, subscription revenues experienced good growth. ● Intellectual Property & Science revenues increased 13%, of which 4% was from existing businesses. ● Our Global Growth & Operations (GGO) unit increased revenues by 13%, of which 7% was from existing businesses. On an annualized basis, GGO comprises about $1 billion of our revenues. Adjusted EBITDA(1) decreased 2% reflecting $78 million of severance charges, primarily to reduce positions in Financial & Risk. Underlying operating profit(1) decreased 7%, primarily due to the severance charges and higher depreciation and amortization.Adjusted EPS(1) was $0.38 per share, which represented a $0.01 decrease compared to the prior-year period. This decrease was primarily attributable to lower underlying operating profit(1) driven by the severance charges, which was partially offset by lower interest expense and a lower tax rate. Based on our first quarter performance, we recently reaffirmed our 2013 business outlook that we originally communicated in February. For 2013, we are targeting low single digit revenue growth(1), underlying operating profit(1) between 16.5% and 17.5%, adjusted EBITDA margin(1) between 26% and 27% and free cash flow(1) between $1.7 billion and $1.8 billion. Additional information is provided in the “Outlook” section of this management’s discussion and analysis. We remain focused on achieving our key priorities for 2013, which are: ● Driving for growth organically as well as through tactical acquisitions, including by shifting more of our revenue mix and investments to higher growth businesses and geographic areas; ● Focusing on streamlining our costs and increasing free cash flow through improvements to our infrastructure; and ● Simplifying our systems and processes across the organization. Refer to Appendix A for additional information on non-IFRS financial measures. OUR ORGANIZATIONAL STRUCTURE Thomson Reuters is organized as a group of strategic business units: Financial & Risk, Legal, Tax & Accounting and Intellectual Property & Science, supported by a corporate center. We believe this structure allows us to best meet the complex demands of our customers, capture growth opportunities and achieve efficiencies. We also operate a Global Growth & Operations (GGO) organization which works across our business units to identify opportunities in faster growing geographic areas. We do not report GGO as a separate business unit, but rather include its results within our strategic business units. Our Reuters News business is managed at our corporate center. 2 SEASONALITY Our revenues and operating profits do not tend to be significantly impacted by seasonality as we record a large portion of our revenues ratably over a contract term and our costs are generally incurred evenly throughout the year. However, our non-recurring revenues can cause changes in our performance from quarter to consecutive quarter. Additionally, the release of certain print-based offerings can be seasonal as can certain product releases for the regulatory markets, which tend to be concentrated at the end of the year. USE OF NON-IFRS FINANCIAL MEASURES In addition to our results reported in accordance with IFRS, we use certain non-IFRS financial measures as supplemental indicators of our operating performance and financial position and for internal planning purposes. These non-IFRS financial measures include: · Revenues from ongoing businesses; · Revenues at constant currency (before currency or revenues excluding the effects of foreign currency); · Underlying operating profit and the related margin; · Adjusted EBITDA and the related margin; · Adjusted EBITDA less capital expenditures and the related margin; · Adjusted earnings and adjusted earnings per share; · Net debt; · Free cash flow; and · Free cash flow from ongoing businesses. We report non-IFRS financial measures as we believe their use provides more insight into and understanding of our performance. Refer to Appendix A of this management’s discussion and analysis for a description of our non-IFRS financial measures, including an explanation of why we believe they are useful measures of our performance, including our ability to generate cash flow. Refer to the sections of this management’s discussion and analysis entitled “Results of Operations”, “Liquidity and Capital Resources” and Appendix B for reconciliations of these non-IFRS financial measures to the most directly comparable IFRS financial measures. RESULTS OF OPERATIONS BASIS OF PRESENTATION Within this management’s discussion and analysis, we discuss our results of operations on both an IFRS and non-IFRS basis. Both bases exclude discontinued operations and include the performance of acquired businesses from the date of purchase. Prior period amounts have been restated to reflect the retrospective application of amendments to IAS 19, Employee Benefits and the adoption of IFRS 11, Joint Arrangements. See note 2 of our interim financial statements for the three months ended March 31, 2013 for information regarding changes in accounting policies. Consolidated results We discuss our consolidated results from continuing operations on an IFRS basis, as reported in our income statement. Additionally, we discuss our consolidated results on a non-IFRS basis using the measures described within the “Use of Non-IFRS Financial Measures” section. Among other adjustments, our non-IFRS revenue and profitability measures as well as free cash flow from ongoing businesses exclude Other Businesses, which is an aggregation of businesses that have been or are expected to be exited through sale or closure that did not qualify for discontinued operations classification. Segment results We discuss the results of our four reportable segments as presented in our interim financial statements for the three months ended March 31, 2013: Financial & Risk, Legal, Tax & Accounting and Intellectual Property & Science. We also provide information on “Corporate & Other” and “Other Businesses”. The items in these categories neither qualify as a component of another reportable segment nor as a separate reportable segment. · Corporate & Other includes expenses for corporate functions, certain share-based compensation costs and the Reuters News business, which is comprised of the Reuters News Agency and consumer publishing. · Other Businesses is an aggregation of businesses that have been or are expected to be exited through sale or closure that did not qualify for discontinued operations classification. The results of Other Businesses are not comparable from period to period as the composition of businesses changes due to the timing of completed divestitures. 3 Prior-period amounts have been reclassified to reflect the current presentation. Note 3 of our interim financial statements for the three months ended March 31, 2013 includes a reconciliation of results from our reportable segments to consolidated results as reported in our income statement. In analyzing our revenues from ongoing businesses, at both the consolidated and segment levels, we separately measure the effect of foreign currency changes. We separately measure both the revenue growth of existing businesses and the impact of acquired businesses on our revenue growth, on a constant currency basis. CONSOLIDATED RESULTS Three months ended March 31, (millions of U.S. dollars, except per share amounts) Change IFRS Financial Measures Revenues (4 %) Operating profit 7 % Diluted (loss) earnings per share $ ) $ n/m Non-IFRS Financial Measures Revenues from ongoing businesses 1 % Adjusted EBITDA (2 %) Adjusted EBITDA margin % % )bp Adjusted EBITDA less capital expenditures %) Adjusted EBITDA less capital expenditures margin % % )bp Underlying operating profit (7 %) Underlying operating profit margin % % )bp Adjusted earnings per share $ $ (3 %) Foreign currency effects. With respect to the average foreign exchange rates that we use to report our results, the U.S. dollar strengthened against the British pound sterling and the Japanese yen, but weakened against the Euro in the first quarter of 2013 compared to the same period in 2012. Given our currency mix of revenues and expenses around the world, these fluctuations had a negative impact on our consolidated revenues in U.S. dollars and on our adjusted EBITDA and underlying operating profit margin. Revenues. Three months ended March 31, Percentage change: (millions of U.S. dollars) Existing businesses Acquired businesses Constant currency Foreign currency Total Revenues from ongoing businesses (1%) 3% 2% (1%) 1% Other Businesses 78 n/m n/m n/m n/m n/m Revenues n/m n/m n/m n/m (4%) Revenues from ongoing businesses increased on a constant currency basis led by our Legal, Tax & Accounting and Intellectual Property & Science segments and the Marketplaces and Governance, Risk & Compliance business units within our Financial & Risk segment. These increases more than offset a decrease from Financial & Risk’s Trading business. Acquisitions contributed to revenue growth across all segments. Our Global Growth & Operations organization is focused on supporting our businesses in the following geographic areas: Latin America, China, India, the Middle East, Africa, the Association of Southeast Asian Nations/North Asia, Russia and countries comprising the Commonwealth of Independent States and Turkey. Revenues from these geographic areas represented approximately 8% of our revenues in the first quarter of 2013 and grew 13% on a constant currency basis (7% from existing businesses). 4 Operating profit, underlying operating profit, adjusted EBITDA and adjusted EBITDA less capital expenditures. Three months ended March 31, (millions of U.S. dollars) Change Operating profit 7 % Adjustments to remove: Amortization of other identifiable intangible assets Fair value adjustments ) 30 Other operating losses (gains), net 6 ) Operating profit from Other Businesses ) ) Underlying operating profit (7 %) Remove: depreciation and amortization of computer software (excluding Other Businesses) Adjusted EBITDA(1) (2 %) Remove: capital expenditures, less proceeds from disposals (excluding Other Businesses) Adjusted EDITDA less capital expenditures %) Underlying operating profit margin % % )bp Adjusted EBITDA margin % % )bp Adjusted EBITDA less capital expenditures margin % % )bp See Appendix B for a reconciliation of (loss) earnings from continuing operations to adjusted EBITDA and adjusted EBITDA less capital expenditures. Operating profit increased due to a significant benefit from fair value adjustments that more than offset higher severance costs and lower gains from the sales of businesses. Adjusted EBITDA and the related margin decreased due to higher severance expenses, lower revenues from existing businesses and the impact of currency, partly offset by lower expenses from reducing our cost structure. The decline in underlying operating profit was also impacted by higher depreciation and amortization from recent product launches and acquisitions. We believe that the first quarter was the low water mark for adjusted EBITDA and underlying operating profit margins for the year. The decrease in adjusted EBITDA less capital expenditures reflected the same factors as adjusted EBITDA as well as higher capital expenditures due to the timing of payments related to a large multi-year software contract. Excluding severance charges for the three months ended March 31, 2013 and 2012 of $78 million and $28 million, respectively, adjusted EBITDA in the first quarter of 2013 grew 4% and the related margin expanded 100bp, underlying operating profit grew 3% and the related margin expanded 30bp. Operating expenses. Three months ended March 31, (millions of U.S. dollars) Change Operating expenses (9 %) Adjustments to remove: Fair value adjustments(1) 62 ) Other Businesses ) ) Operating expenses, excluding fair value adjustments and Other Businesses 2 % Fair value adjustments primarily represent non-cash accounting adjustments from the revaluation of embedded foreign exchange derivatives within certain customer contracts due to fluctuations in foreign exchange rates and mark-to-market adjustments from certain share-based awards. Operating expenses, excluding fair value adjustments and Other Businesses, increased primarily due to higher severance charges and expenses from newly acquired businesses. In the three months ended March 31, 2013 and 2012, operating expenses included $78 million and $28 million of severance charges, respectively. In 2013, the charges related primarily to our previously announced intention to reduce Financial & Risk’s workforce. We expect to incur about $100 million in severance charges for the full year 2013. The increase in operating expenses was partly offset by lower expenses from reducing our cost structure. 5 Depreciation and amortization. Three months ended March 31, (millions of U.S. dollars) Change Depreciation (2 %) Amortization of computer software 9 % Subtotal 5 % Amortization of other identifiable intangible assets 5 % · Depreciation and amortization of computer software on a combined basis increased reflecting investments in products such as Thomson Reuters Eikon and amortization of assets from recently acquired businesses. · Amortization of other identifiable intangible assets increased due to amortization from newly-acquired assets, which more than offset decreases from the completion of amortization for certain identifiable intangible assets acquired in previous years. Other operating (losses) gains, net. Three months ended March 31, (millions of U.S. dollars) Other operating (losses) gains, net (6 ) 22 In the three months ended March 31, 2013, other operating losses, net, were primarily comprised of transaction-related charges associated with business acquisitions and divestitures, partially offset by a gain from the sale of the Law School Publishing business. The prior-year period was primarily comprised of a gain from the sale of the Trade and Risk Management business, partially offset by transaction-related charges associated with business acquisitions and divestitures. Net interest expense. Three months ended March 31, (millions of U.S. dollars) Change Net interest expense %) The decrease in net interest expense was primarily attributable to a reduction of interest associated with certain tax liabilities. Because over 90% of our long-term debt obligations pay interest at fixed rates (after swaps) and because our long-term debt remained relatively constant, the balance of interest expense was relatively unchanged. Other finance (costs) income. Three months ended March 31, (millions of U.S. dollars) Other finance (costs) income ) 30 In both periods, other finance (costs) income primarily included losses or gains realized from changes in foreign currency exchange rates on certain intercompany funding arrangements, but also included gains from freestanding derivative instruments. Share of post-tax earnings in equity method investments. Three months ended March 31, (millions of U.S. dollars) Share of post-tax earnings in equity method investments 10 3 In both periods, our share of post-tax earnings in equity method investments primarily included our joint arrangements with Omgeo, a provider of trade management services. The three months ended March, 31, 2012 included losses from other equity method investments. 6 Tax (expense) benefit. Three months ended March 31, (millions of U.S. dollars) Tax (expense) benefit ) 40 The comparability of our tax (expense) benefit was impacted by various transactions and accounting adjustments during both periods. Additionally, the tax (expense) benefit in each period reflected the mix of taxing jurisdictions in which pre-tax profits and losses were recognized. Because the geographical mix of pre-tax profits and losses in interim periods distorts the reported effective tax rate, tax expense or benefit in interim periods is not necessarily indicative of tax expense for the full year. In the three months ended March 31, 2013, we recorded a $235 million tax charge in conjunction with the further consolidation of the ownership and management of our technology and content assets. This tax is expected to be paid over the next seven years, in varying annual amounts. The following table sets forth significant components within our income tax (expense) benefit that impact comparability from period to period. (Expense) benefit Three months ended March 31, (millions of U.S. dollars) Discrete tax items: Consolidation of technology and content assets(1) ) - Corporate tax rates(2) 1 14 Uncertain tax positions 2 4 Other(3) 11 8 Subtotal ) 26 Tax related to: Sale of businesses(4) (8 ) ) Healthcare(5) - 87 Operating profit of Other Businesses (8
